Citation Nr: 1025408	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active duty from June 1966 to January 1970.  He 
died in April 2006.  The appellant is his surviving widow. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
denied service connection for the cause of the Veteran's death, 
finding that the Veteran's cause of death was not related to a 
service-connected disability.

In April 2008 a hearing was conducted by a decision review 
officer and the transcript is of record. 


FINDINGS OF FACT

1. The Veteran died in April 2006 from acute renal failure due to 
blood loss anemia due to non healing abdominal surgical wound due 
to transitional cell carcinoma of the bladder.   

2.  At the time of the Veteran's death he was service connected 
for diabetes mellitus rated at 20 percent, tinnitus rated at 10 
percent,  post-traumatic stress disorder rated at 10 percent, 
shell fragment wound scars rated as noncompensable, and bilateral 
hearing loss rated as noncompensable, with a combined evaluation 
of 40 percent. 

3.  Acute renal failure, blood loss anemia, non healing abdominal 
surgical wound, were first diagnosed weeks prior to his death, 
many years after service.  Transitional cell carcinoma of the 
bladder was diagnosed approximately 6 months prior to his death, 
also many years after service. 

4.  The competent medical evidence shows that there is no 
relationship between the Veteran's cause of death and his 
service.


CONCLUSION OF LAW

A disease or disability related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2006.  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The notification did not summarize the service-connected 
disabilities that were in effect at the time of the Veteran's 
death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
However, the appellant has demonstrated actual knowledge of the 
Veteran's service connected disabilities and submitted additional 
arguments.  The appellant also participated in the adjudication 
process including a DRO hearing.  The claim was subsequently 
readjudicated in October 2007, April 2008 and December 2008 
statements of the case.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death. She contends that the Veteran developed cancer 
due to Agent Orange exposure, which caused or contributed to his 
death.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence of 
chronic diseases during wartime service may be presumed if 
manifested to a compensable degree within the applicable time 
period from the veteran's discharge from service. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Similarly, diseases 
associated with exposure to certain herbicide agents, i.e. Agent 
Orange, may be presumed service connected if manifest to 
compensable degree within the applicable time periods. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). Additional disability resulting 
from the aggravation of a nonservice- connected condition by a 
service-connected condition is also compensable under 38 C.F.R. § 
3.310(a). 

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, service connection was in effect for 
diabetes mellitus, tinnitus, post-traumatic stress disorder, 
shell fragment wound scars, and bilateral hearing loss.  However 
none of the Veteran's service connected disabilities were 
identified as a cause of his death. The Veteran's cause of death 
was identified as acute renal failure, blood loss anemia, non 
healing abdominal surgical wound, and  transitional cell 
carcinoma

The appellant contends that the Veteran's death was due to cancer 
throughout his body.  She contends that he had had prostate 
cancer and bladder cancer as a result of his service; either due 
to his exposure to Agent Orange or secondary to his service 
connected diabetes mellitus.  The Veteran served in Viet Nam and 
is entitled to the presumption of exposure to Agent Orange.  
Although prostate cancer will be granted presumptive service 
connection under 38 C.F.R. §3.309(e), the Veteran was never 
diagnosed with prostate cancer.  The Veteran had transitional 
cell cancer that had spread to the prostate and bladder cancer.  
Bladder cancer is not one of the diseases granted presumptive 
service connection under 38 C.F.R. §3.309(e).  The issues of 
service connection for a prostate condition and service 
connection for cancer of the bladder were previously denied in an 
April 2003 rating decision, neither of which were appealed.  

The evidence does not show that the Veteran's service-connected 
disabilities caused or contributed substantially or materially to 
either acute renal failure, blood loss anemia, non healing 
abdominal surgical wound, or transitional cell carcinoma.  There 
are no medical opinions addressing any potential relationship 
between the service-connected diabetes mellitus, tinnitus, post-
traumatic stress disorder, shell fragment wound scars, and 
bilateral hearing loss and the Veteran's acute renal failure, 
blood loss anemia, non healing abdominal surgical wound, and 
transitional cell carcinoma. 

The appellant believes that the Veteran's cancer and subsequent 
death was due to his service.  However, as a layperson, lacking 
in medical training and expertise, the appellant cannot provide a 
competent opinion on a matter as complex as the Veteran's cause 
of death and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, it 
is far outweighed by the absence of any medical evidence relating 
the Veteran's cause of death to his service or to his service-
connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Absent any medical evidence that the Veteran's cause of death was 
related to his service-connected disabilities, the preponderance 
of the evidence is against the claim; there is no doubt to be 
resolved; and service connection for the cause of death is not 
warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


